DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the after final response filed on 8/18/22.  In view of terminal disclaimer filed on 08/18/22, and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-18 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      
The prior art of record such Uchida Takeuchi ‘734 discloses Uchida teaches an image sensor (1) comprising: circuitry configured (read son the circuitry as depicts in fig. 1, item 1) to function as a biometric information acquisition unit that acquires biometric information (reads on the fingerprint executing unit (11) and fingerprint checking unit (12) that acquires fingerprint information); a storage unit (13) that stores reference information to be compared with the biometric information (reads on fig. 2, step 204, col. 4, lines 44-56, the acquired fingerprint is compared to the stored information); and a biometric authentication unit (12) that performs biometric authentication by comparing the biometric information with the reference information (reads on col. 4, lines 44-56 and col. 5, lines 60 thru col. 6, line 18).. However, prior art of record does not teach or suggest a biometric authentication unit that performs, via the processor inside the image sensor, biometric authentication by comparing the biometric information with 

the biometric information stored within the image sensor is selected and encrypting biometric authentication information, as recited by the independent claims.
							

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

August 25, 2022